287 F.2d 888
UNITED STATES ex rel. Acie ESTELLE, Appellant,v.COMMONWEALTH OF PENNSYLVANIA et al. and James F. Maroney,Superintendent, State Correctional Institution,Pittsburgh, Pa.
No. 13396.
United States Court of Appeals Third Circuit.
Submitted on Briefs Feb. 21, 1961.Decided March 27, 1961.

Acie Estelle, pro se.
Richard E. McCormick, Dist. Atty. of Westmoreland County, John K. Best, 1st Asst. Dist. Atty. of Westmoreland County, Greensburg, Pa., for appellee.
Before KALODNER, STANLEY and FORMAN, Circuit Judges.
PER CURIAM.


1
Upon review of the record we find no error.


2
The Order of the District Court denying the petition for writ of habeas corpus will be affirmed.